Exhibit 10.1
 
 
CORPORATE LOAN AGREEMENT


This Corporate Loan Agreement (“Agreement”) is made and entered into by and
between Kilpatrick’s Rose-Neath Funeral Homes, Crematorium and Cemeteries, Inc.,
a Louisiana corporation (“Lender”), and International Star, Inc., a Nevada
corporation (“Borrower”).  For the mutual covenants and promises herein, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged as received between the parties, the parties have agreed as
follows:


1.
Lender hereby agrees to and does hereby lend to Borrower, and Borrower agrees to
and does hereby borrow from Lender, a sum of up to Two Hundred Thousand U.S.
Dollars ($200,000) principal amount (the “Total Credit Amount”), evidenced by a
corporate promissory note, dated as of the date hereof (the “Note”), on the
following terms and conditions (the “Credit”).

 
2.
Subject to the terms and conditions set forth herein, Borrower may borrow the
funds as needed from a line of credit provided by Lender.  As such, Lender
agrees to make loans (each a “Loan”) to Borrower from time to time prior to the
Maturity Date (defined below) in such amounts as requested in writing by
Borrower not to exceed in the aggregate the Total Credit Amount.  Borrower
agrees to repay the aggregate amount of funds advanced pursuant to the Loans, as
indicated by the records of Lender, together with any accrued and unpaid simple
interest thereon payable in arrears (collectively, the “Total Principal and
Interest”), on or before 120 days after the date hereof (the “Maturity
Date”).  Simple interest shall accrue on each Loan beginning on the date of such
Loan at the rate of ten percent (10%) per annum; provided, however, that such
rate of interest shall increase to eighteen percent (18%) per annum, effective
as of the Maturity Date, and such interest shall continue to accrue after the
Maturity Date, for any principal amount not paid in full within five (5) days
after the Maturity Date.  There is no penalty to Borrower if Borrower pays the
Total Principal and Interest, or any portion thereof, prior to the Maturity
Date.

 
3.
Payment of the Total Principal and Interest shall be made by Borrower, at
Borrower’s election, in cash or shares of common stock of Borrower (“Common
Stock”) or any combination of cash and Common Stock.  Any shares of Common Stock
issued to Lender in satisfaction of the Credit shall be issued at a conversion
rate per share (the “Conversion Rate”) equal to the closing price per share of
the Common Stock as listed on a nationally recognized securities trading market
on the earlier of the date of issuance or the Maturity Date.  If Borrower’s
Common Stock is not publicly traded at such date, the Conversion Rate shall be
equal to the closing price per share of the Common Stock as listed on a
nationally recognized securities trading market on the final day of trading of
the Common Stock prior to such date.

 
4.
The Note is assignable in whole or in part by Lender upon reasonable written
notice to Borrower; provided that the assignee meets the criteria of an
“accredited investor,” as defined in Rule 501 of Regulation D promulgated by the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the “Act”), or Borrower otherwise provides written consent prior to such
assignment.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
Borrower hereby represents and warrants to Lender that Borrower has all the
authority necessary to enter into this Agreement, and the officer(s) signing
this Agreement and the Note on behalf of Borrower have all of the necessary
corporate authority to bind Borrower to the terms and conditions of performance
recited herein.  Borrower further represents and warrants that any shares of
Common Stock issued to Lender pursuant to this Agreement will be duly
authorized, validly issued and non-assessable at the time of such issuance.

 
6.
Lender hereby represents and warrants to Borrower that Lender has all the
authority necessary to enter into this Agreement, and the officer(s) signing
this Agreement on behalf of Lender have all of the necessary corporate authority
to bind Lender to the terms and conditions of performance recited
herein.  Lender acknowledges that any shares of Common Stock issued to Lender
pursuant to this Agreement will be issued by Borrower pursuant to an exemption
from registration under the Act, and an exemption or exception from registration
under the securities laws of the state in which the Lender then principally
resides.  Lender further understands that such shares will be restricted and may
not be sold by Lender without registration under the securities laws or an
opinion of counsel satisfactory to Borrower that an exemption is available.

 
7.
Any notices called for herein shall be deemed delivered if deposited in the U.S.
Mail, with first class postage prepaid and addressed as follows:

 
If to Borrower:  P.O. Box 7202, Shreveport, LA  71137
If to Lender:  P.O. Box 26, Shreveport, LA  71161


8.
This Agreement shall be construed, governed, and enforced in accordance with the
laws of the State of Louisiana.  In the event of Borrower’s default, Lender
shall be entitled to costs of collection to enforce the Note, including
reasonable attorneys’ fees and court costs.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of this 1st day
of December, 2008.




BORROWER:
LENDER:
   
INTERNATIONAL STAR, INC.
KILPATRICK’S ROSE-NEATH FUNERAL HOMES, CREMATORIUM AND CEMETERIES, INC.
       
  /s/ Sterling M. Redfern
  /s/ Virginia K. Shehee
Sterling M. Redfern, President
Virginia K. Shehee, President


 
 
 
2

--------------------------------------------------------------------------------